DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/22/2021 has been entered.
Claims 1, 8 and 15 have been amended.
Claims 6, 13 and 19 have been canceled.
Claims 21-23 have been added.
Claims 1-5, 7-12, 14-18 and 20-23 are pending.

Response to Arguments
Applicant's arguments filed 06/22/2021, regarding 35 USC §103 rejection have been considered. 
Applicant argues that Trajkovic does not teach detecting a change in the company of the user, determining an updated persona, and then selecting a new user profile to be implemented on the platform being used by the user, as recited by amended claim 1. (page 10)
Arditi to teach the amended limitation, therefore, applicant’s arguments are moot because the arguments do not apply to the reference being used in the current rejection. See the newly crafted rejection, infra.
Applicant further argues that The selection of a user profile when logging into a service through a kiosk or computer, as taught by Ghosh, would not be affected by the company of the user. If another person was in the company of the user as the user accessed a service, it would not make sense to change the user profile because the company of the user does not experience the same real-world effects, such as hearing music in a car, or seeing a video playing on a television. (page 11)
Examiner respectfully disagrees. Ghosh teaches accessing services online such as by visiting websites over the Internet to access services provided by such websites [⁋ 0010]. One of ordinary skill in the art would have appreciated that online service could be an audio service or video service. So, while user accessing a video or audio service over the internet and someone come to that place, then the user may want to change the profile [e.g., different type of video or audio] which has appropriate video or audio for the company, for example, if user accessing video service using his personal profile or persona, if a minor come to that place, user profile will change to another profile which has proper video for the minor.  

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 is dependent on Claim 22, which appears a typographical error and likely intended to recite “The method of claim 21”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2010/0281427, hereinafter “Ghosh”) in view of Arditi (US 2019/0197430, hereinafter “Arditi”)

Regarding Claim 1, Ghosh teaches a method comprising: inferring, by a processor (e.g., CPU 130 in Fig. 1) of a computing system, a context of a user based on data received from a plurality of data sources ([⁋ 0023], …context information provided by one or more context information sources. The context information sources can include one or more sensors (e.g., sensors to detect a location of a user), a time clock, a calendar that lists the appointments associated with user, a task application that identifies tasks being performed by the user, a mechanism to detect a social network of the user, a mechanism to detect whether a service accessed is associated with an existing or new service provider, and so forth. [⁋ 0025] A sensor for determining a location of a user can be a GPS (global positioning system)-based sensor that uses GPS information to determine the location of a user. …the sensor for indicating the location of the user can be a built-in camera of the device, where the built-in camera can acquire images or video of the environment in which the user is located, and based on such acquired images or video, determine a location or environment of the user. [⁋ 0032], ; 
determining, by the processor, a persona of the user (e.g., one of the plural user profile personae) according to the context of the user from a plurality of user personas (([⁋ 0033], …selects one of the plural user profile personae to use for the service, based on the context. The selection of the plural user profile personae can be performed by the rule engine 118 of FIG. 1 based on the rules 114 and the context information from the context information sources. [Fig. 1, ⁋ 0023], The device 100 further includes a profile persona manager 116 that interacts with a rule engine 118 for selecting one of the user profile personae 112 when the user accesses a service, based on context information provided by one or more context information sources 120. [⁋ 0028], ..rules 114 that are used by the rule engine to select a user profile persona include contextual rules that select a contextually relevant user profile persona based on context information provided by the context information sources. The rules 114 can further include one or more of the following: simple IF-THEN conditional rules in which for a particular service a predetermined corresponding user profile persona is automatically selected; rules specifying that at least a subset of the user profile personae are to be presented to ; and 
selecting, by the processor, a user profile based on the persona and a platform1 (e.g., service) being accessed ([⁋ 0033], selects one of the plural user profile personae to use for the service, based on the context. [⁋ 0034], the selected user profile persona is provided by the device 100 to the touchpoint 104 to enable customization of a service being accessed by the user. [⁋ 0038], For the service that is being accessed, the device 100 identifies relevant user profile persona(e). [⁋⁋ 0008-0009], when accessing a particular service [i.e. platform], the user's preferences, interests, or other information may change based on the context of accessing the particular service. …when accessing a service, depending on the context associated with access of the service, the user may wish to provide 
While, Ghosh teaches the context includes the environment of the user (e.g., location of the user), time information, tasks being performed by the user, whether the service accessed is associated with a trusted or non-trusted service provider, a social network of the user, and so forth [⁋ 0015], however, Ghosh does not explicitly teach, the context including a company of the user, detecting. by the processor, a change in the company of the user, and in response to the detecting, determining an updated persona according to the change in the company of the user; and selecting, by the processor, a new user profile based on the updated persona for the platform.
Arditi teaches the context including a company of the user, detecting. by the processor, a change in the company of the user, and in response to the detecting, determining an updated persona according to the change in the company of the user; and selecting, by the processor, a new user profile based on the updated persona for the platform ([⁋ 0038], vehicle, may be configured to detect passenger (e.g., company) entry into the vehicle [⁋ 0039], At this time, the vehicle may have certain pre-existing configurations, such as playing certain music. For example, the user may be listening to heavy-metal music 501. [⁋ 0041], when the passenger enters the vehicle [e.g., a change in the company of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arditi with Ghosh in order to select or change music setting when the detect the passenger enter into the vehicle as taught by Arditi, because it would allow automatically change the settings based on the preference of the company of the user.

Regarding Claim 8, Ghosh teaches a computing system, comprising: a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method (Fig. 1, ⁋ 0041-0042).
The rest of the limitation of claim 8 are rejected under the same rationale as claim 1.

Claim 15 is rejected under the same rationale as claim 8.

Claim 21, Ghosh does not explicitly teach, but Arditi teaches the method of claim 1,  wherein the  platform  is a car infotainment  system associated  with a motor vehicle (Fig. 5A-5D),  the plurality  of data sources include at  least a mobile  phone of the user and a camera positioned within the motor vehicle ([Fig. 4, ⁋ 0038], FIG. 4 illustrates an example of sensors 401-408 positioned in a vehicle 440, The sensors 401-408 may be any combination of any sensor types, including, for example, inter alia, cameras, and any other suitable sensor types for monitoring the passenger compartment of the vehicle).  and the company is a passenger of the user located within the motor vehicle ([⁋ 0038], detect passenger entry into the vehicle (e.g., based on visual images, magnetic entry sensors, weight sensors in the seats, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arditi with Ghosh in order to select or change user profile setting inside a vehicle when the user using entertainment system of the vehicle as taught by Arditi, because it would be an advantageous addition of selecting settings or profile of an vehicle entertainment system while the user are driving.

Regarding Claim 22, Ghosh does not explicitly teach, but Arditi teaches the method of claim 22, wherein the change in the company of the user is at least  one: the passenger  existing the motor vehicle  and  a new passenger  entering the  motor vehicle ([⁋ 0041] ..when the passenger enters the vehicle, the vehicle changed the music setting to the type of music preferred by the passenger (e.g., classical music). [⁋ 0044], Upon determining that the passenger has exited the vehicle, the vehicle configurations may revert to their prior state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arditi with Ghosh in order to select or change user profile setting based on when passenger enter into the vehicle and  exit the vehicle as taught by Arditi, because it would be an advantageous addition of selecting settings or profile of an vehicle entertainment system based on the current context.

Regarding Claim 23, Ghosh does not explicitly teach, but Arditi teaches the method of claim 1, wherein, in response to selecting the new user profile, a radio or satellite channel is changed from a current channel to a new channel ([⁋ 0041] ..when the passenger enters the vehicle, the vehicle changed the music setting to the type of music preferred by the passenger (e.g., classical music).
.

Claims 2-5, 9-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Arditi further in view of Zheng (US 2012/0115453, hereafter “Zheng”).

Regarding Claim 2, Ghosh teaches the method of claim 1, wherein the determining the persona includes: applying a set of rules that govern a selection of the persona to the context of the user ([Fig. 1, ⁋⁋ 0022-0023], rules 114 for selecting which of the user profile personae 112 to use based on a determined context when accessing a service. …profile persona manager 116 that interacts with a rule engine 118 for selecting one of the user profile personae 112 when the user accesses a service, based on context information provided by one or more context information sources 120. …The context obtained from the context information sources 120 is used by the rule engine 118 to select one of the user profile personae 112 when the user 102 is accessing a service. [⁋⁋ 0028-0029], The 
However, Ghosh in view of Arditi do not explicitly teach, but Zheng teaches the set of rules being updated over time using a cognitive learning model2 ([⁋ 0009] …learned user adjustment of settings on the mobile computing device in light of changing contexts associated with the mobile computing device. [⁋ 0029] teaches if a user habitually turns his ringer on with maximum volume when the device is near the wireless network "homenet" between the hours of 7 pm and 10 pm, then the device may learn a rule to select a profile corresponding to maximum ringer volume when the context includes being located near "homenet" between 7 pm and 10 pm. ⁋ 0034 teaches logged user actions and associated contexts and indicate a connection between logged user actions, so that a sequence of user actions can be recreated [i.e. simulated] by the mobile computing device. [⁋ 0039] teaches learning rules, actions can be grouped according to an associated location 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zheng with Ghosh and Arditi in order to update or refine the rule based on continuous learning of user activities as taught by Zheng, because it would ensure providing appropriate and effective profile settings for the user.

Regarding Claim 3, although, Ghosh teaches when accessing a particular service, the user's preferences, interests, or other information may change based on the context of accessing the particular service. For example, the user may have 
However, Ghosh in view of Arditi do not explicitly teach, but Zheng teaches the method of claim 1, further comprising: switching, by the processor, from a current user profile to the user profile selected based on the persona of the user, as a function of the selecting the user profile (⁋ 0023 teaches switching from a first profile to a second profile based on the context associated with the user or the mobile device. ⁋ 0061 teaches switch between the profiles based on changes to a current context for the mobile device as the user bring the device from one location to another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ghosh and Arditi with Zheng in order to switch current user profile persona to another user  profile persona based on the change of context as taught by Zheng, because it would ensure providing appropriate and effective profile settings based on the current context.

Regarding Claim 4, Ghosh in view of Arditi do not explicitly teach, but Zheng teaches the method of claim 3, wherein the switching is performed automatically or in response to a user input based on a notification sent to the user via the platform ([⁋ 0023] teaches automatically switch from a first profile to a second profile based on the context associated with the user or the mobile device. [⁋ 0061] teaches automatically switch between the profiles based on changes to a current context for the mobile device as the user bring the device from one location to another. Also see, ⁋⁋ 0057-0060, disclose different examples of automatically switching profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically switch current user profile persona to another user  profile persona based on the change of context as taught by Zheng, because it would ensure the user from unwanted exposing confidential information to others.

Regarding Claim 5, Ghosh in view of Arditi do not explicitly teach, but Zheng teaches the method of claim 1, further comprising: disabling, by the processor, one or more features of the platform based on the user profile selected based on the persona; and enabling, by the processor, one or more features of the platform based on the user profile selected based on the persona ([Fig. 1C, ⁋ 0057], “based on the context A 174, the mobile computing device 172a can automatically switch to the profile 170a, which includes settings for the ringer to be turned off, the vibrate feature to be turned on, and for a call filter to be turned on”. [⁋ 0058] “based on the context B 176, the mobile computing device 172b can automatically switch to the profile 170b, which includes settings for the speaker and the microphone for the device 172a to be turned on”. Similarly, [⁋⁋ 0059-0060], disclose other examples of enabling and disabling one or more features based on selected profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ghosh and Arditi with Zheng in order to disable and enable features or setting based on the selected user profile persona as taught by Zheng, because it would ensure the proper setting based on the context and selected persona.

Claims 9-12 are rejected under the same rationale as claims 2-5.
Claims 16-18 are rejected under the same rationale as claims 2-3 and 5.

s 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Arditi further in view of Livshits et al. (US 2014/0157422, hereafter “Livshits”).

Regarding Claim 7, Ghosh in view of Arditi do not explicitly teach, however, Livshits teaches the method of claim 1, farther comprising: augmenting, by the processor, a graphical user interface of the platform based on the user profile selected based on the persona (⁋ 0057 teaches" skinning" refers to techniques for changing the look and feel of an application dynamically at runtime. A "skin" may include a custom graphical appearance achieved by the use of a graphical user interface (GUI) that can be applied to suit the purpose, topic, or tastes of different users. For example, a skin may be associated with themes. ⁋⁋ 0064-0065 teach an algorithm to set "bitmap" to a corresponding persona image, which may be displayed for the user, if the top profile matches one of the defined persona types. ⁋ 0126, Figs. 6a-6b, illustrate different personalized application interfaces for different profile. If profile is a "tween," the calculator may be re-skinned for a pre-teen girl. When the profile is a retiree, the same calculator may revert to a high contrast, high usability mode in which text size is increased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of 

Claims 14 and 20 are rejected under the same rationale as claim 7.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner has additionally cited the following references on the PTO-892  as being relevant.
Lerner et al. (US Patent no. 9800525): Lerner teaches based on the context (time, location, activity) of the user device, select/switch profile (like personal profile, work profile etc.) of the device [C.26:L.40-45].
CHOI et al. (US 20180285463): Choi teaches dynamically generate the most suitable profile in an environment in which a user is now present by taking into consideration surrounding environment elements, such as an ambient device or other people, when generating the profile of the user [⁋ 0004].
Therefore, select or change user profile based on the various contexts of the environment is well-known in the art as evidenced by the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification of present application, para 0026, The platform 116 can be any platform, application, service, tool, website, etc. Therefore, examiner interprets service as a platform being accessed by the user.
        2 Applicant’s specification discloses “The set of rules are updated over time using a cognitive learning model that learns the user's preferences over time in various contexts.” [⁋ 0035]